NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 6/14/2022, which are in response to USPTO Office Action mailed 3/21/2022. Applicant’s arguments have been considered with the results that follow: Claims 1-20 are Allowable.

Reasons for Allowance
The most pertinent prior art has been cited in included form PTO-892 Notice of References Cited: 
Regarding independent claim 1,
Meiyyappan et al. (US PGPUB No. 2009/0254516), Ahmed et al. (US PGPUB No. 2015/0370898), Tarin (US PGPUB No. 2008/0059482), Staffer (US PGPUB No. 2012/0047189; Pub. Date; Feb. 23, 2012).
	Meiyappan discloses a process for optimizing access to data stored in a columnar format using a replicated reordered columns data structure for reordering said columns such that they may be accessed sequentially (Paragraph [0224]). The reference makes clear that column ordering frameworks that analyze query and hardware characteristics is known in the art.
	Tarin additionally discloses a method for organizing column data based on data cost characteristics of data being retrieved from said columns by calculating a seek cost for a data block storing data columns (Paragraphs [0083]-[0085]). The reference makes clear that seek cost metrics are utilized to optimize column-based storage systems
	Ahmed describes a system for optimizing formulation of queries and therefore retrieval of data via an analysis of user inputs that indicate priority or importance that a user places on a particular item to be searched. 
	Staffer describes a system for determining distance between data items based on data entropy metrics such that the method may reduce said data entropy using a freespace analysis that results in logically related documents being physically stored closer to each other such that they can be retrieved sequentially (Paragraph [0026] & [0073]). The references makes clear that related records may be re-located physically based on a variety of metrics relating to hardware.

Regarding dependent claims 2-3 and 11-15,
	Dependent claims 2-3 and 11-15 depend upon independent claim 1 and are therefore considered to contain allowable subject matter for this reason.




Regarding independent claim 8,
	The following represents the most pertinent prior art that has been considered and determined to be insufficient to establish a case of obviousness: 
Meiyyappan et al. (US PGPUB No. 2009/0254516), Ahmed et al. (US PGPUB No. 2015/0370898), Tarin (US PGPUB No. 2008/0059482), Staffer (US PGPUB No. 2012/0047189; Pub. Date; Feb. 23, 2012) and additionally FRISKE et al. (US PGPUB No. 2015/0199393).
	Independent claim 8 recites steps relating to determining whether the identified at least two related columns are close to one another based at least in part on the calculated hardware seek cost associated with the identified at least two related columns;
responsive to determining the at least two related columns are not close to one another, determining a new order for the first plurality of columns of the data storage table based at least in part on determining that the hardware resource cost associated with accessing each column of the two related columns in the new order is less than the hardware resource cost associated with accessing each column of the two related columns in the previous order;
applying the new column order to a second plurality of columns to implement the new column order for the data storage table, the second plurality of columns being added to the data storage table subsequent to the determining the new order for the first plurality of columns;
	Meiyappan discloses a process for optimizing access to data stored in a columnar format using a replicated reordered columns data structure for reordering said columns such that they may be accessed sequentially (Paragraph [0224]). The reference makes clear that column ordering frameworks that analyze query and hardware characteristics is known in the art.
	Tarin additionally discloses a method for organizing column data based on data cost characteristics of data being retrieved from said columns by calculating a seek cost for a data block storing data columns (Paragraphs [0083]-[0085]). The reference makes clear that seek cost metrics are utilized to optimize column-based storage systems
	Staffer describes a system for determining distance between data items based on data entropy metrics such that the method may reduce said data entropy using a freespace. The reference makes clear that related records may be re-located physically based on a variety of metrics relating to hardware. 
	FRISKE describes a process of dropping and adding columns from a table during reorganization of a dataset (Paragraph [0026]), which makes clear that adding columns during database reorganization processes is known in the art. However, FRISKE is not directed towards reorganizing the columns based on hardware metrics nor distance metrics.
The references, alone or in combination do not disclose the step of “applying the new column order to a second plurality of columns to implement the new column order for the data storage table, the second plurality of columns being added to the data storage table subsequent to the determining the new order for the first plurality of columns.”

	While the references individually teach elements of the claimed invention, they do not, alone or in combination, disclose the claimed invention. For the above reasons, claim 8 is considered allowable subject matter.

Regarding dependent claims 9-10, 17 and 19-20,
	Dependent claims 9-10, 17 and 19-20 depend upon independent claim 8 and are therefore considered to contain allowable subject matter for this reason.

Regarding claims 4-10, 16 and 18,
	Applicant’s amendments filed 6/14/2022 amended independent claim 4 such that the subject matter is in line with claim 8, which was previously indicated as allowable subject matter. Therefore, the discussion of claim 8 similarly applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159